Citation Nr: 0911505	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-20 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a foot disability, 
for accrued benefits purposes.

2.  Entitlement to service connection for a bilateral knee 
disability, for accrued benefits purposes.

3.  Entitlement to service connection for a bilateral hip 
disability, for accrued benefits purposes.

4.  Entitlement to service connection for a bilateral leg 
disability, for accrued benefits purposes.

5.  Entitlement to service connection for a spine disability, 
for accrued benefits purposes.

6.  Entitlement to service connection for arthritis of 
multiple joints, for accrued benefits purposes.

7.  Entitlement to special monthly compensation based on aid 
and attendance, for accrued benefits purposes.

8.  Entitlement to service connection for the cause of the 
Veteran's death.

9.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran served on active duty from June 1944 to June 
1946, January 1948 to June 1949, and September 1950 to 
October 1951.  He died in January 2007.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  An RO hearing was held in September 2007.

The Board observes that, in statements on a signed VA 
Form 21-4138 dated on May 7, 2008, and date-stamped as 
received by the RO on May 21, 2008, the appellant raised a 
new claim of entitlement to DIC under 38 U.S.C.A. § 1151.  
Because the RO has not adjudicated this issue in the first 
instance, it is referred back for adjudication.

The issues of entitlement to service connection for the cause 
of the Veteran's death and for Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1318 are addressed in 
the REMAND section of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.  VA will notify the appellant 
if further action is required on her part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's accrued benefits claims has 
been obtained.

2.  In a rating decision dated on April 16, 2004, and issued 
on April 26, 2004, the RO denied a claim of service 
connection for a bilateral foot condition; although the 
Veteran disagreed with this decision, he did not perfect a 
timely appeal.

3.  In statements on a signed VA Form 21-4138 dated on 
August 28, 2006, and date-stamped as received by the RO on 
August 31, 2006, the Veteran filed an application to reopen a 
previously denied claim of service connection for a bilateral 
foot disability and also filed claims of service connection 
for a bilateral knee disability, a bilateral hip disability, 
a bilateral leg disability, a spine disability, and for 
arthritis of multiple joints.

4.  In statements on a signed VA Form 21-4138 dated on 
December 18, 2006, and date-stamped as received by the RO on 
December 28, 2006, the Veteran filed a claim of entitlement 
to special monthly compensation based on aid and attendance.

5.  New and material evidence has not been received since 
April 2004 in support of the claim of service connection for 
a bilateral foot condition.

6.  The Veteran's claimed bilateral knee, bilateral hip, 
bilateral leg, spine, and arthritis of multiple joints are 
not related to active service, for accrued benefits purposes.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in active 
service, for accrued benefits purposes.  38 U.S.C.A. §§ 1102, 
1110, 1131, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.1000 (2008).

2.  A bilateral hip disability was not incurred in active 
service, for accrued benefits purposes.  38 U.S.C.A. §§ 1102, 
1110, 1131, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.1000 (2008).

3.  A bilateral leg disability was not incurred in active 
service, for accrued benefits purposes.  38 U.S.C.A. §§ 1102, 
1110, 1131, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.1000 (2008).

4.  A spine disability was not incurred in active service, 
for accrued benefits purposes.  38 U.S.C.A. §§ 1102, 1110, 
1131, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.1000 (2008).

5.  Arthritis of multiple joints was not incurred in active 
service, for accrued benefits purposes.  38 U.S.C.A. §§ 1102, 
1110, 1131, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.1000 
(2008).

6.  The criteria for entitlement to special monthly 
compensation based on aid and attendance, for accrued 
benefits purposes, have not been met.  38 U.S.C.A. §§ 1102, 
1110, 1131, 5103, 5103A, 5107, 5111, 5121 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.20, 3.31, 3.50, 3.152(b), 3.159, 
3.303, 3.304, 3.351, 3.385, 3.400, 3.402, 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a February 2007 letter, VA notified the appellant of the 
information and evidence needed to substantiate and complete 
her claims, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit evidence showing that 
benefits were due to the Veteran and unpaid at the time of 
his death and noted other types of evidence the appellant 
could submit in support of her claims.  The appellant was 
informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA has satisfied substantially the requirement that the 
appellant be advised to submit any additional information in 
support of her claims.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In response, the appellant notified VA in 
March 2003 that she had no further information or evidence to 
submit in support of her claims.

Although the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board finds that failure 
to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  As will be explained below in greater detail, the 
evidence does not support granting the appellant's accrued 
benefits claims.  Thus, any failure to notify and/or develop 
these claims under the VCAA cannot be considered prejudicial 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, the Board 
finds that VA met its duty to notify the appellant of her 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the appellant's claims are being denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify her.  See Dingess, 19 Vet. App. at 473.  There has 
been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328.

The Board observes that adjudication of an accrued benefits 
claim is limited to the evidence physically or constructively 
of record at the time of the Veteran's death.  38 C.F.R. § 
3.1000(a); see Ralston v. West, 13 Vet. App. 108 (1999); 
Hayes v. Brown, 4 Vet. App. 353 (1993).  Hence, there is 
nothing further for VA to do to assist the appellant with 
respect to her accrued benefits claims.  

In May 2005, the National Personnel Records Center in St. 
Louis, Missouri (NPRC), notified VA that the Veteran's 
service personnel records were missing and likely destroyed 
in the July 1973 fire at NPRC.  In cases where the Veteran's 
service medical records (or other pertinent records, for that 
matter) are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of his or her case.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  VA must also provide an explanation to 
the appellant regarding VA's inability to obtain his or her 
service medical records.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992). The Court also has held that VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 
(2000).  

There also is no duty to provide an examination or a medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
In summary, the Board finds that VA has done everything 
reasonably possible to notify and to assist the appellant and 
no further action is necessary to meet the requirements of 
the VCAA.

The appellant contends that new and material evidence has 
been received sufficient to reopen a previously denied claim 
of service connection for a foot disability, for accrued 
benefits purposes.  She also contends that she is entitled to 
service connection for a bilateral knee disability, a 
bilateral hip disability, a bilateral leg disability, a spine 
disability, and arthritis of multiple joints, for accrued 
benefits purposes.  Finally, the appellant contends that she 
is entitled to special monthly compensation based on the need 
for aid and attendance, for accrued benefits purposes, 
because the Veteran was completely helpless and required the 
aid and attendance of another person (the appellant) prior to 
his death.

Upon the death of an individual receiving benefit payments, 
certain persons shall be paid periodic monetary benefits to 
which that individual was entitled at the time of death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death, and due and unpaid for a period 
not to exceed 2 years, based on existing rating decisions or 
other evidence that was on file when the Veteran died.  See 
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a); Jones v. Brown, 8 
Vet. App. 558 (1996).  Only evidence contained in the claims 
file at the time of the Veteran's death, or certain VA and 
service department records considered constructively in the 
claims file at that time, may be considered in adjudicating a 
claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes 
v. Brown, 4 Vet. App. 353 (1993).

A review of the claims file shows that, in August 2006, the 
Veteran filed an application to reopen a previously denied 
service connection claim for a foot disability and also had 
filed claims of service connection for a bilateral knee 
disability, a bilateral hip disability, a bilateral leg 
disability, a spine disability, and for arthritis of multiple 
joints.  He also filed a claim of entitlement to special 
monthly compensation based on the need for aid and attendance 
in December 2006.  

As noted above, the Veteran died in January 2007.  Under 38 
U.S.C.A. § 5121(c), a claim for accrued benefits requires 
that the application be filed within one year after the date 
of death.  The appellant filed her accrued benefits claims in 
May 2007; thus, her claims were timely filed and the Board 
will proceed to adjudicate them on the merits.  Id.

With respect to the appellant's application to reopen a claim 
of service connection for a foot disability, for accrued 
benefits purposes, the Board notes that, in April 2004, the 
RO denied, in pertinent part, the Veteran's claim of service 
connection for a foot disability.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  
Although the Veteran disagreed with this decision in February 
2005, he did not perfect a timely appeal; thus, the April 
2004 RO decision became final.

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the appellant's application to reopen a 
previously denied service connection claim for a foot 
disability, for accrued benefits purposes, the evidence 
before VA at the time of the prior final RO decision in April 
2004 consisted of the Veteran's service treatment records and 
post-service VA treatment records.  In the narrative for this 
rating decision, the RO found that there were no service 
treatment records showing that the Veteran was diagnosed as 
having a foot disability.  Thus, the claim was denied.

The newly submitted evidence includes additional post-service 
VA and private treatment records and the appellant's lay 
statements.  A review of the newly submitted evidence shows 
no complaints of or treatment for a foot disability at any 
time prior to the Veteran's death.  

With respect to the appellant's application to reopen a claim 
of service connection for a foot disability, for accrued 
benefits purposes, the Board notes that the evidence which 
was of record in April 2004 showed that the Veteran was not 
diagnosed as having a foot disability during active service.  
The new evidence also does not show such a diagnosis at any 
time prior to the Veteran's death.  Although this evidence is 
new, in that it has not been submitted previously to agency 
adjudicators, it is cumulative or redundant of the evidence 
at the time of the prior decision showing that the Veteran 
was not diagnosed as having a foot disability during active 
service.  Thus, it does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  Because 
new and material evidence has not been received, the Board 
finds that the previously denied claim of service connection 
for a foot disability, for accrued benefits purposes, is not 
reopened.

With respect to the appellant's claims of service connection 
for a bilateral knee disability, a bilateral hip disability, 
a bilateral leg disability, a spine disability, and for 
arthritis of multiple joints, each for accrued benefits 
purposes, the Board observes that service connection may be 
granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.  

Certain chronic diseases, including arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

The Veteran's available service treatment records show that 
he was not treated for any musculoskeletal disabilities 
during his three periods of active service.  At his 
separation physical examination in June 1946 at the end of 
his first period of active service, no musculoskeletal 
defects were noted.  These results were unchanged at his 
separation physical examination in June 1949 at the end of 
his second period of active service and at his separation 
physical examination in October 1951 at the end of his third 
period of active service.

The Board finds that the preponderance of the evidence is 
against the appellant's claims of service connection for a 
bilateral knee disability, a bilateral hip disability, a 
bilateral leg disability, a spine disability, and for 
arthritis of multiple joints, each for accrued benefits 
purposes.  Although it is unfortunate that some of the 
Veteran's service treatment records may have been lost in the 
July 1973 fire at NPRC, the Veteran's available service 
treatment records show that his musculoskeletal system was 
normal at the end of each of his 3 periods of active service.  
The post-service medical evidence shows that the Veteran was 
not diagnosed as having a bilateral knee disability, a 
bilateral hip disability, a bilateral leg disability, a spine 
disability, or arthritis of multiple joints, at any time 
prior to his death.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  

Absent evidence that, prior to his death, the Veteran 
experienced disability in his knees, hips, legs, spine, or 
due to arthritis multiple joints which could be attributed to 
active service, the Board finds that service connection for a 
bilateral knee disability, a bilateral hip disability, a 
bilateral leg disability, a spine disability, and for 
arthritis of multiple joints, each for accrued benefits 
purposes, is not warranted.

It appears that the only evidence in support of the 
appellant's accrued benefits claims is her own lay assertions 
and September 2007 RO hearing testimony.  As a lay person, 
however, the appellant is not competent to opine on medical 
matters such as the etiology of medical disorders.  The 
record does not show, nor does the appellant contend, that 
she has specialized education, training, or experience that 
would qualify her to provide an opinion on this matter.  
Accordingly, the appellant's lay statements are entitled to 
no probative value.  

Finally, with respect to the appellant's claim of entitlement 
to special monthly compensation based on the need for aid and 
attendance, for accrued benefits purposes, the Board notes 
that special monthly compensation is payable under 
38 U.S.C.A. § 1114(l) if, as the result of service-connected 
disability, the Veteran is permanently bedridden or is so 
helpless as to be in need of regular aid and attendance of 
another person.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.350(b) (2008). 

Need for aid and attendance means being so helpless as to 
require the regular aid and attendance of another person. 38 
U.S.C.A. § 3.350(b).  As it pertains to the present case, 
criteria for establishing such need include whether the 
Veteran is permanently bedridden or is so helpless as to be 
in need of regular aid and attendance as determined under 
criteria enumerated under 38 C.F.R. § 3.352(a).  Under 38 
C.F.R. § 3.352(a), the following factors will be accorded 
consideration in determining whether the Veteran is in need 
of regular aid and attendance of another person:  (1) 
inability of the Veteran to dress or undress himself, or to 
keep himself ordinarily clean and presentable; (2) frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without such aid; (3) inability of the Veteran 
to feed himself because of the loss of coordination of upper 
extremities or because of extreme weakness; (4) inability to 
attend to the wants of nature; or (5) physical or mental 
incapacity which requires care or assistance on a regular 
basis to protect the Veteran from the hazards or dangers 
incident to his daily environment.  See 38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the Veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
Veteran is so helpless as to need regular aid and attendance 
not that there is a constant need for aid and attendance. 38 
C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 
(1996) (holding that at least one factor listed in § 3.352(a) 
must be present to grant special monthly compensation based 
on the need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will 
be a proper basis for the determination of whether the 
Veteran is in need of regular aid and attendance of another 
person.  "Bedridden" will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  38 C.F.R. § 3.352(a).

Second, under 38 U.S.C.A. § 1114(s), special monthly 
compensation is payable if the Veteran has a single service-
connected disability rated as 100 percent and (1) has 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service- connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service- connected 
disability or disabilities. This requirement is met when the 
Veteran is substantially confined as a direct result of 
service-connected disabilities to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. 1114(s) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.350(i)(2) (2008).

A review of the evidence of record at the time of the 
Veteran's death in January 2007 shows that, prior to his 
death, he was treated for PTSD and for cardiovascular 
problems, including congestive heart failure and 
hypertension.  

On VA examination in June 2005, the Veteran used a 
wheelchair.  He was able to dress himself, cook a meal, and 
drive a car.  He maintained personal hygiene "with urging 
from his wife.  He indicates the does not care much about his 
appearance.  The Veteran appears able to perform basic 
activities of daily living but is indifferent to his social 
presentation and appearance."  The Veteran's wife also 
reported that the Veteran was capable of managing their 
finances.  "He writes the checks and she mails the bills." 
The VA examiner determined that the Veteran was competent to 
manage his own affairs and his VA benefits "with his wife's 
assistance."

In statements on a signed VA Form 21-4138 received by the RO 
in June 2006, the Veteran contended that his ability to 
ambulate was decreasing rapidly such that he required 
assistance "to move about the house."  He was unable to 
stand longer than 3 minutes and was afraid that, if he fell, 
he could die before help arrived.  He also could not eat or 
go to the bathroom without assistance.  

The Board finds that the preponderance of the evidence is 
against the appellant's claim of entitlement to special 
monthly compensation based on aid and attendance, for accrued 
benefits purposes.  The evidence of record in the claims file 
at the time of the Veteran's death in January 2007 show that, 
prior to his death, he was diagnosed as having PTSD, 
bilateral hearing loss, and tinnitus.  Service connection was 
in effect for each of these disabilities at the time of the 
Veteran's death.  There is no objective medical evidence, to 
include a nexus opinion, which indicates that the Veteran was 
bedridden as a result of his service-connected disabilities, 
however, although he used a wheelchair as early as 2005.   
There also is no evidence that the Veteran met any of the 
factors for aid and attendance outlined in 38 C.F.R. 
§ 3.352(a).  See 38 C.F.R. § 3.352(a).  At the time of his 
death, the Veteran's service-connected bilateral hearing loss 
was evaluated as 50 percent disabling effective November 10, 
2003; his service-connected PTSD was evaluated as 30 percent 
disabling effective February 15, 2005; and his service-
connected tinnitus was evaluated as 10 percent disabling 
effective November 10, 2003.  The Veteran did not have a 
single service-connected disability rated as 100 percent, 
however, at the time of his death, although his combined 
disability evaluation for compensation was 60 percent 
effective November 10, 2003, and 70 percent effective 
February 15, 2005.  Finally, there is no objective evidence 
that, prior to his death, the Veteran was permanently 
housebound by reason of his service-connected disabilities.  
See 38 U.S.C.A. 1114(s); 38 C.F.R. § 3.350(i)(2).  Thus, the 
medical evidence does not show that, prior to his death, the 
Veteran was so helpless due to his service-connected 
disabilities as to be permanently bedridden, in need of the 
regular aid and attendance of another person (in this case, 
his wife), or permanently housebound.  Accordingly, the 
appellant's claim for special monthly compensation based on 
aid and attendance, for accrued benefits purposes, is denied.

As the preponderance of the evidence is against the 
appellant's claims, the benefit-of- the-doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

As new and material evidence has not been received to reopen 
a claim of service connection for a foot disability, for 
accrued benefits purposes, this claim is not reopened.

Entitlement to service connection for a bilateral knee 
disability, a bilateral hip disability, a bilateral leg 
disability, a spine disability, and for arthritis of multiple 
joints, each for accrued benefits purposes, is denied.

Entitlement to special monthly compensation based on aid and 
attendance, for accrued benefits purposes, is denied.

REMAND

The appellant contends that the causes of the Veteran's death 
are related to active service and that she is entitled to DIC 
under 38 U.S.C.A. § 1318.  In a December 2008 Informal 
Hearing Presentation, the appellant's service representative 
also argued that the issues of whether new and material 
evidence had been received to reopen claims of service 
connection for hypertension and for congestive heart failure, 
each for accrued benefits purposes, also were before the 
Board.

A review of the claims file shows that, in an April 2004 
rating decision, the RO denied, in pertinent part, the 
Veteran's claims of service connection for hypertension and 
for congestive heart failure.  The Veteran disagreed with 
this decision in February 2005.  The RO then issued a 
Statement of the Case on these issued in June 2005.  In a 
June 2005 rating decision, the RO determined that, as new and 
material evidence had not been received, the previously 
denied claim of service connection for hypertension would not 
be reopened.  

On VA examination in December 2005, it was noted that the 
Veteran had hypertension and had suffered a myocardial 
infarction.  Following physical examination of the Veteran, 
the impressions included mild congestive heart failure and 
chronic renal insufficiency.

The Veteran's death certificate shows that he died in January 
2007 at age 80 of congestive heart failure.  Other 
significant conditions contributing to the immediate cause of 
death were hypertension, renal failure, and a cerebrovascular 
accident.  The certifying physician who completed the 
Veteran's death certificate indicated that congestive heart 
failure had begun 2 years prior to his death and that 
hypertension had begun 10 years prior to his death.

The Veteran was treated for congestive heart failure and 
hypertension on numerous occasions prior to his death.  In an 
August 2008 letter, M.A. Shakir, M.D., opined that the 
Veteran's hypertension led to weakening of his heart muscles 
and then congestive heart failure.  Dr. Shakir also opined 
that the Veteran's hypertension was caused by active service 
and by undiagnosed PTSD which was related to active service.

Given the foregoing, on remand, the RO/AMC should consider 
whether a review of the record reasonably raises the issues 
of whether new and material evidence has been received to 
reopen claims of service connection for hypertension and for 
congestive heart failure, each for accrued benefits purposes, 
during the Veteran's life.  Because adjudication of these 
issues may impact the appellant's claims of service 
connection for the cause of the Veteran's death and 
entitlement to DIC under 38 U.S.C.A. § 1318, the Board finds 
that these issues are inextricably intertwined.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Board notes 
that the issues of whether new and material evidence has been 
received to reopen claims of service connection for 
hypertension and for congestive heart failure, each for 
accrued benefits purposes, must be addressed by the RO/AMC 
before the claims of service connection for the cause of the 
Veteran's death and for DIC under 38 U.S.C.A. § 1318 can be 
addressed.

Accordingly, this case is REMANDED for the following action:

1.  Review the record and determine 
whether it reasonably raises the issues of 
whether new and material evidence has been 
received to reopen claims of service 
connection for hypertension and for 
congestive heart failure, each for accrued 
benefits purposes, during the Veteran's 
life.  If reasonably raised by the record, 
then adjudicate the issues of whether new 
and material evidence has been received to 
reopen claims of service connection for 
hypertension and for congestive heart 
failure, each for accrued benefits 
purposes.  

2.  Then, readjudicate the appellant's 
claims of service connection for the cause 
of the Veteran's death and entitlement to 
Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.  If the 
benefits sought on appeal remain denied, 
the appellant and her representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


